Citation Nr: 0735478	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, to include 
as secondary to service-connected ovarian cyst, bilateral, 
with metrorrhagia, post-operative laparoscopy and biopsy, 
right.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran was scheduled to appear for 
Board hearings in February 2007 and October 2007, but she 
failed to appear as scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional notice and development 
are necessary prior to adjudication of the veteran's claim of 
entitlement to service connection for a total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, as 
secondary to service-connected ovarian cyst, bilateral, with 
metrorrhagia, post-operative laparoscopy and biopsy, right.

In compliance with VA's duty to notify claimants under the 
Veterans Claims Assistance Act of 2000 (VCAA), a timely 
notice letter was sent to the veteran in September 2003.  
Additional notice letters were sent in August 2005 and March 
2006, but none of the letters told the veteran what was 
needed to substantiate her claim for service connection 
secondary to her already service-connected condition.  This 
notice must be provided.  See Sanders v. Nicholson, 487 F. 3d 
881, 889 ( Fed. Cir. 2007) (any error in providing VCAA 
notice is presumed prejudicial).

In February 2004, the veteran underwent a VA examination 
relative to the claim for secondary service connection now on 
appeal.  The examiner reviewed the veteran's claims file but 
deferred a medical opinion until medical records for the 
veteran's hysterectomy were added to the claims file.

The records concerning the hysterectomy were received by VA 
and added to the veteran's claims file in April 2006.  A 
supplemental statement of the case was issued, and it 
included a determination that the new records did not 
establish a link between the veteran's service-connected 
ovarian cyst condition and her later hysterectomy with 
bilateral salpingo-oophorectomy.  However, the February 2004 
VA examiner was not provided the opportunity to provide a 
medical opinion after the additional records were received.

The medical evidence in the veteran's claims file contains 
numerous medically specific findings and notes from her 
decades-long treatment for problems concerning her 
reproductive system, including treatment during her period of 
active military service.  The medical references from the 
veteran's treatment during her active duty in 1973 may have 
relevance to those from the time of her hysterectomy in 1984, 
and to those from treatment she received in the 1990s and 
more recently.

There is a reasonable possibility that a VA medical opinion 
would aid in substantiating the veteran's claim.  See 38 
U.S.C.A. § 5103A; Duenas v. Principi, 18 Vet. App. 512, 517-
518 (2004).  Therefore, a current VA medical opinion is 
required to specifically address the veteran's hysterectomy 
with bilateral salpingo-oophorectomy and whether it is 
medically related to her service-connected condition.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (medical 
opinion is required when a nexus between a current disability 
and an in-service event is indicated).

Accordingly, the case is REMANDED for the following action:

1.  First, the AMC/RO must send the 
veteran a VCAA notice letter addressing 
all required elements, including notice of 
what is required to substantiate a claim 
for secondary service connection. 

2.  The AMC/RO should request a VA medical 
opinion and should provide the veteran's 
claims folder to the physician who will 
furnish the opinion.  If possible, the 
opinion should be obtained from the 
physician who conducted the February 2004 
examination.  The physician should 
specifically address the medical evidence 
in the claims folder relevant to the 
veteran's reproductive system problems.  
The physician should state an opinion as 
to the degree of likelihood that the 
veteran's current status post-total 
hysterectomy with bilateral salpingo-
oophorectomy, is proximately due to, the 
result of, or aggravated by the veteran's 
service-connected condition.  See 38 
C.F.R. § 3.310(a) (2007).

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not likely" (meaning 
likelihood of at least 50%), or "less 
likely than likely" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided.

3.  Thereafter, the AMC/RO should review 
the veteran's claims file to ensure that 
all of the foregoing requested development 
has been completed.  In particular, the 
AMC/RO should review the requested medical 
opinion to ensure that it is responsive to 
and in complete compliance with the 
directives of this remand.  If it is not, 
the AMC/RO should implement corrective 
procedures.  Any compliance failure could 
result in further remands.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (The Board 
errs as a matter of law when it fails to 
ensure compliance with remand orders.)

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/RO should 
readjudicate the claim of entitlement to 
service connection for a total abdominal 
hysterectomy with bilateral salpingo-
oophorectomy, as secondary to service-
connected ovarian cyst, bilateral, with 
metrorrhagia, post-operative laparoscopy 
and biopsy, right.  If the claim remains 
denied, an appropriate supplemental 
statement of the case should be provided 
to the veteran and her representative, and 
they should have an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of her claim.  
Her cooperation in VA's efforts to develop her claim, 
including reporting for a scheduled VA examination if one is 
deemed to be necessary, is both critical and appreciated.  
The veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

